
	
		I
		112th CONGRESS
		2d Session
		H. R. 5932
		IN THE HOUSE OF REPRESENTATIVES
		
			June 8, 2012
			Ms. Buerkle (for
			 herself, Mr. Paul, and
			 Mr. Kelly) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow 529
		  tuition programs with respect to elementary and secondary education
		  expenses.
	
	
		1.Short titleThis Act may be cited as the
			 Expand Opportunity for Education
			 Savings Act of 2012.
		2.529 programs for
			 elementary and secondary education expenses
			(a)In
			 generalParagraph (5) of section 529(e) of the Internal Revenue
			 Code of 1986 is amended to read as follows:
				
					(5)Eligible
				educational institutionThe
				term eligible educational institution means an institution—
						(A)which—
							(i)is
				described in section 481 of the Higher Education Act of 1965 (20 U.S.C. 1088),
				as in effect on the date of the enactment of this subsection, and
							(ii)which is eligible
				to participate in a program under title IV of such Act, or
							(B)which provides
				elementary education or secondary education (kindergarten through grade 12), as
				determined under State
				law.
						.
			(b)Special rule for
			 room and boardSubparagraph (B) of section 529(e)(3) of such Code
			 is amended by adding at the end the following new clause:
				
					(iii)Special rule
				for elementary and secondary educationIn the case of an eligible educational
				institution described in paragraph (5)(B), clause (ii)(I) shall not
				apply.
					.
			(c)Conforming
			 amendments
				(1)Section 529 of
			 such Code is amended by striking higher education each place it
			 appears and inserting education.
				(2)The heading for
			 subparagraph (B) of section 529(c)(3) of such Code is amended by striking
			 higher.
				(d)Effective
			 dateThe amendments made by this section shall apply to
			 distributions made after the date of the enactment of this Act.
			
